Citation Nr: 0505719	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  01-05 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the veteran timely filed a notice of disagreement 
(NOD) with the April 1998 rating decision assigning an 
effective date of January 16, 1997, for a 100 percent 
combined rating for his service connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who retired in March 1975 after 
more than 23 years of active duty.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2000 rating decision by the Oakland Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2002, a 
videoconference hearing was held before the undersigned.  In 
October and November 2002 (through his representative), the 
veteran requested another videoconference hearing.  He 
canceled the videoconference hearing request in November 
2004.  


FINDINGS OF FACT

1.  In May 1998, the veteran was informed of an April 1998 
rating decision which, in pertinent part, awarded a 100 
percent combined rating for his service connected 
disabilities, effective January 16, 1997; he was advised of 
his appellate rights, including that there was a one year 
time limit for filing a NOD.  

2.  In June 1998, the veteran informed VA that he was 
satisfied with the April 1998 rating decision, and wished to 
withdraw his pending appeals; his earliest correspondence 
indicating disagreement with the effective date assigned for 
the 100 percent combined rating was received by the RO in 
August 2000.  


CONCLUSION OF LAW

The veteran's notice of disagreement with the April 1998 
rating decision assigning January 16, 1997, as the effective 
date for a 100 percent combined rating for his service 
connected disabilities was not timely filed, and the Board 
lacks jurisdiction to consider that matter.  38 U.S.C.A. §§ 
7105, 7108 (West 2002); 38 C.F.R. §§ 19.34, 20.200, 20.201, 
20.300, 20.302 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify claimants includes the 
duty to tell them what evidence, if any, they are responsible 
for submitting to substantiate their claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

While it remains unsettled whether or not the VCAA applies 
(and if so, to what extent) in a case (as here) where the law 
is dispositive (See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001)), the Board concludes that VA notification 
requirements are satisfied.  In a June 2001 statement of the 
case, the RO informed the veteran of the controlling law and 
regulations, and of what the record showed.  As this appeal 
requires a strictly legal determination, there is no 
reasonable possibility that further notification or 
assistance to the veteran would aid in substantiating his 
claim; a remand for such development is, therefore, not 
warranted.  38 U.S.C.A. § 5103A.  The evidentiary record in 
the matter of timeliness is complete; the critical facts are 
determined by what was already received for the record (and 
when).

In an rating decision dated April 21, 1998, the veteran was 
advised, in pertinent part, that a 100 percent combined 
rating was awarded for his service connected disabilities, 
effective January 16, 1997.  On May 14, 1998, the RO notified 
the veteran of the April 1998 decision by mailing him a copy 
of the decision along with an explanation of his appellate 
rights (VA Form 4107), to his then-current address.  This 
correspondence was not returned to the RO as undeliverable.  

Chronologically, the next correspondence from the veteran to 
VA was a June 1998 letter to the RO wherein he stated, "I . 
. . am satisfied with the VA rating decision on April 1998."  
In the same correspondence, he expressly withdrew pending 
appeals of rating decisions that had denied increased ratings 
for his service-connected disabilities.  

The next correspondence pertaining to the matter of the 
effective date for a 100 percent rating is a letter from the 
veteran, received by the RO on August 16, 2000, wherein he 
claimed that an earlier effective date was warranted for the 
100 percent combined rating.  He expressly stated, "I wish 
to apply for an earlier effective date for my 100% 
disability," and he contended that "[d]ocumentation 
currently on file with the VA clearly shows that my 100% 
disability rating should have been retroactively effective 
from 1990."  In an August 2000 decision, the RO denied the 
veteran's claim for an earlier effective date for a 100 
percent rating.  He filed a notice of disagreement with that 
decision.  

At the June 2002 hearing, the veteran was advised that 
inasmuch as a prior (April 1998) rating decision had assigned 
the effective date for his 100 percent combined rating, what 
he was seeking amounted to a challenge of that decision.  He 
was further advised that (as he did not claim CUE in the 
April 1998 rating decision) it appeared the Board did not 
have proper jurisdiction in the matter as he had not filed a 
timely NOD with the April 1998 rating decision.  He was 
advised that the Board may have to dismiss his appeal if 
there was no evidence of a timely NOD with the April 1998 
rating decision.  He was further advised at the hearing that 
the Board would furnish him a letter explaining the issue of 
timeliness of a NOD.  

In a September 2002 letter, the Board reiterated that it 
appeared the veteran had not filed a timely NOD with the 
April 1998 decision that assigned the effective date for his 
100 percent combined rating.  He was provided a chronology of 
the correspondence subsequent to the April 1998 decision, and 
informed that his August 2000 claim for an earlier effective 
date for the 100 percent rating was construed as an untimely 
disagreement with the April 1998 rating decision.  He was 
given the opportunity to furnish additional evidence on the 
question of whether his NOD was timely filed.  

The veteran (through statements from his representative dated 
in October and November 2002, and December 2004) argued that 
his appeal should be considered timely because he "lacked 
the mental capacity to contract or manage his own affairs" 
(see October 2002 correspondence from his representative), 
and the state of "his cognitive functioning . . . would have 
inhibited his ability to file a timely NOD" (see November 
2002 correspondence from his representative), and he 
"suffered from mild dementia which would impact on his daily 
activities," including that he "could very well have lost 
sight of the filing date for his notice of disagreement." 
(see December 2004) correspondence from his representative).

In support of his argument that his mental capacity was 
diminished to such a degree that he was prevented from filing 
a timely NOD with the April 1998 rating decision, the veteran 
submitted a private physician's December 1996 report of 
psychological evaluation.  The report indicates that the 
veteran complained of "word finding" difficulty, memory 
loss, and occasions of becoming lost.  He expressed concern 
about the possibility of Alzheimer's disease.  He reported 
occasional auditory, gustatory, and olfactory hallucinations.  
Examination revealed that he was alert and fully oriented to 
place and person, but did not know the season or the day of 
the week.  His thoughts appeared linear, with no gross 
evidence of delusion.  His judgment was moderately impaired.  
Diagnostic tests indicated mild impairment of immediate and 
delayed memory for verbal passage, object naming ability, and 
the ability to assemble small objects.  Mild to moderate 
impairment was seen on a task of visual-spatial functioning.  
Immediate and delayed nonverbal memory were moderately 
impaired.  Complex attentional processing, language 
repetition, verbal fluency, memory for list items, and fine 
motor speed and coordination were relatively intact.  The 
physician stated:

In sum, the current test results and 
history suggest mild dementia, with 
particular impairment in [the veteran's] 
visual-spatial ability.  It should also 
be noted that the impact of [the 
veteran's] deficits may be exacerbated in 
his daily life compared to in the 
structure testing environment.  [The 
veteran's] daily activities can be 
expected to be mildly impacted by his 
cognitive deficits, and he may require 
some assistance with certain activities, 
such as medication management.  In 
particular, activities that are highly 
dependent upon visual-perceptual 
abilities, such as driving, should be 
avoided.  In addition, other activities 
involving visual-perceptual abilities 
that may pose a safety risk, such as 
cooking, may require increased assistance 
and supervision.  

The veteran also furnished a May 2003 medical report from a 
private physician who discussed the relationship between 
Agent Orange and certain cardiovascular and cerebrovascular 
disorders.  The medical report is negative for information 
pertinent to the timeliness of filing of a NOD with the April 
1998 RO decision.  

Whether a notice of disagreement was timely filed is an 
appealable issue.  38 C.F.R. §§ 19.34, 20.101(c).  If a 
claimant fails to timely file a NOD, the Board has no 
jurisdiction in the matter, and must reject the application 
for review on appeal.  This is not a matter within the 
Board's discretion; the timeliness standards for filing a NOD 
are prescribed by law and regulation.  38 U.S.C.A. §§ 7105, 
7108; 38 C.F.R. § 20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the NOD must be in terms, which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  38 C.F.R. § 20.302(a).  
Generally, a claimant, or his or her representative, must 
file a notice of disagreement with a determination by the 
agency of original jurisdiction within on year from the date 
that that agency mails notice of the determination to him or 
her.  Otherwise, that determination will become final.  The 
date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302(a).  

The first communication from the veteran pertaining to the 
April 1998 rating decision that assigned January 16, 1997 as 
the effective date for a 100 percent combined rating was a 
June 1998 letter wherein he coherently expressed that he was 
satisfied with the decision, and was withdrawing his pending 
appeals.  The first communication from him disagreeing with 
the effective date assigned by the April 1998 decision was 
received on August 16, 2000.  The veteran does not contest 
these facts.  He argues that his appeal should be considered 
timely because he had a psychiatric disorder that prevented 
him from filing a timely NOD.  In this regard, it is noted 
that the provisions of 38 C.F.R. § 20.301(a) clarify that an 
NOD may be filed by a claimant's representative if a proper 
power of attorney or declaration of representation is on 
record or is filed with the NOD.  If an appeal is not filed 
by a person listed in 38 C.F.R. § 20.301(a) and the claimant 
is rated incompetent by VA or has a physical, mental, or 
legal disability which prevents the filing of an appeal on 
his or her own behalf, a NOD may be filed by a fiduciary 
appointed to manage the claimant's affairs by VA or a court, 
or by a person acting as next friend if the appointed 
fiduciary fails to take needed action or no fiduciary has 
been appointed. 38 C.F.R. § 20.301(b).  Here, the veteran had 
not been rated incompetent, managed his own financial 
affairs, and a fiduciary was not appointed on his behalf.  In 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002), the 
United States Court of Appeals for the Federal Circuit (full 
cite) determined that the language of 38 C.F.R. §  20.201 
properly implemented 38 U.S.C. § 7105, and that assuming that 
the claimant desired appellate review, the requirement of § 
20.201 was not an onerous task.  Regardless, there is no 
provision in the governing law for tolling the time period 
for filing a NOD based on an allegation of incompetence 
during a portion of the time period provided by law for such 
purpose.  [And there is no competent evidence of record (and 
the Board expressly notes in this regard the 1996 private 
physician's statement that the veteran suffered from mild 
dementia) that the veteran was incompetent to file a NOD 
during the entire one year period after he was notified of 
the April 1998 decision.  He continued to pursue his 
claims/appeals before VA, providing reasoned responses, when 
indicated.  See his letter of June 1998.]    

As the August 2000 initial expression of disagreement with 
the April 1998 rating decision was well beyond the one year 
period provided by law for filing a NOD, the law is 
dispositive in this matter.  Absent a timely NOD, the Board 
is without jurisdiction to address the claim.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  



ORDER

The appeal to establish timeliness of a NOD with the April 
1998 rating decision assigning January 16, 1997 as the 
effective date for a 100 percent combined rating for the 
veteran's disabilities is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


